Citation Nr: 1415329	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-19 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his nurse case manager


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board has considered that the Court of Appeals for Veterans Claims (Court) has held that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under Clemons, a veteran's descriptions of psychiatric symptoms are generally viewed to be a claim for an acquired psychiatric condition, to include multiple diagnoses.  Thus the Board has consolidated the issues on appeal into one issue, which addresses the Veteran's claim as one for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and major depressive disorder.

In an October 2010 rating decision, the RO denied reopening a claim of service connection for posttraumatic stress disorder (PTSD).  The Veteran did not file a notice of disagreement with that determination and the matter is not before the Board.

In February 2012, the Veteran and his nurse case manager testified before the undersigned Veterans Law Judge at the RO in Salt Lake City.  A transcript of that proceeding is associated with the Veteran's claims file.

In February 2012, the Veteran submitted medical evidence to support his claim.  While this evidence was submitted after the appeal was certified to the Board, the Veteran waived his right to have this evidence first considered by the agency of original jurisdiction (AOJ).  See February 2012 AOJ Waiver.  Thus, it is properly before the Board to consider in the first instance.

The matter of service connection for a traumatic brain injury (TBI) have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board Hearing Transcript at pg. 21.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. A January 2004 rating decision denied service connection for bipolar disorder.  The Veteran did not perfect an appeal of the January 2004 rating decision.  

2. Evidence received since the January 2004 rating decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for bipolar disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. Resolving all doubt in the Veteran's favor, bipolar disorder, anxiety disorder and major depressive disorder were incurred during active service.


CONCLUSION OF LAW

1. The January 2004 rating decision which denied the Veteran's claim of entitlement for bipolar disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the January 2004 rating decision in connection with the Veteran's claim of entitlement to service connection for bipolar disorder is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Bipolar disorder, anxiety disorder and major depressive disorder was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  Given the favorable outcome of this decision (reopening and on the merits), no conceivable prejudice to the Veteran could result from this decision.  See Bernard, 4 Vet. App. at 394 (1993).

Analysis

A. New and Material Evidence

The RO previously denied the Veteran's claim of service connection for bipolar disorder by a January 2004 rating decision.  The RO considered service treatment records (STRs) and treatment records from the Salt Lake City VA Medical Center (VAMC) dated November 2000 through June 2002.  In the January 2004 denial, the RO determined that service connection for bipolar disorder was not warranted because the evidence did not establish an etiological link between the Veteran's current disability and his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in January 2004. He did not perfect an appeal of this decision.  Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2004 rating decision, treatment records from the Salt Lake City VAMC, University of Utah Hospital, Pioneer Valley Hospital and Utah Valley Regional Medical Center have been associated with the Veteran's claims file.  In addition, as stated above, the transcript of the Veteran's hearing before the undersigned Veterans Law Judge has also been associated with the Veteran's claims file.

The Board's focus is directed towards a June 2010 letter from Dr. R.M., a staff psychiatrist at the Salt Lake City VAMC.  In that letter, Dr. R.M. explains that the Veteran was diagnosed with bipolar disorder and depression.  Dr. R.M. opined that "...it is greater than 50% likelihood that [the Veteran's] symptoms originated and were worsened by his military service." 

The Board concludes that the additional evidence, in particular, the June 2010 letter from Dr. R.M., is new and material with respect to the issue of service connection for an acquire psychiatric disorder.  That evidence was not previously of record at the time of the last prior denial.  That evidence is not cumulative of prior records because it provides an indication of an etiological link between the Veteran's disability and his active service.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

B. Service Connection

The Veteran asserts that service connection is warranted for a psychiatric disability.  Specifically, at his hearing before the undersigned, the Veteran asserts that he was hazed during his period of active duty and that hazing caused the Veteran's present psychiatric disabilities.  See Hearing Transcript at pg. 4.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A review of the record shows that the Veteran has been diagnosed with multiple psychiatric disabilities, other than PTSD.  The Veteran has been diagnosed with bipolar affective disorder and generalized anxiety disorder.  See March 2011 VA Treatment Record.  The Veteran has also been diagnosed with major depressive disorder.  See February 2010 VA Treatment Record.  There is no evidence of record contradicting the multiple psychiatric disabilities that the Veteran has been diagnosed as having.  Thus, the Board finds that the Veteran does currently suffer from a psychiatric disability.  

A Master Problem List notes that the Veteran experienced emotional distress in April 2000.  In addition, the Veteran sought treatment for mental health problems in service in 2000.  A January 2000 record notes that the Veteran experienced blacking out during periods of prolonged standing in ceremonies.  That record recommended that situational anxiety be ruled out as a diagnosis.  Further, in an April 2000 record, the Veteran complained of difficulty sleeping and having lucid dreams.  There, the Veteran also stated that he had anger that built up and stress, along with fatigue.  The note noted a history of depression and occasional suicidal thoughts.

A November 2000 VA outpatient treatment report (about 3 months post service) reflects a diagnosis of bipolar affective disorder and refers to a hospitalization that summer for treatment of same.  He reportedly had suffered symptoms in service and was on medication for treatment at the time.  

A VA examination was conducted in April 2011.  There, the examiner concluded that:

...it is therefore impossible to offer an opinion as to whether the [V]eteran's current psychiatric condition is related to those findings in service: Because there are no documents provided of in service findings, there is nothing to contrast, compare or use for opinion for or against connection.

The opinion offers neither weight in favor or against a finding of a nexus.  Essentially, that opinion is meaningless in terms of weighing whether there is a nexus between the Veteran's current psychiatric disabilities and any in-service occurrences.

On the other hand, Dr. R.M., who reportedly has treated the Veteran for several years and has reviewed the Veteran's medical and service records, concluded that there was a greater than 50 percent likelihood that the Veteran's psychiatric symptoms originated in service and were worsened by his period of active service.

The Board finds Dr. R.M.'s opinion persuasive and affords it weight.  When considered in conjunction with inservice treatment reports and VA treatment for bipolar affective disorder just a few months after service, the evidence of record weighs in favor of finding that the Veteran's psychiatric disability is related to his period of active service.

Accordingly, having found a current diagnosis, in-service incident, and a nexus between the two, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include bipolar disorder, anxiety disorder and major depressive disorder.  See 38 C.F.R. § 3.303.  


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder is reopened.  

Entitlement to service connection for bipolar disorder, anxiety disorder and major depressive disorder (not PTSD), is allowed.



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


